        Case 2:12-cr-00276-APG-VCF Document 115 Filed 06/17/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Christopher Canton

 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:12-cr-276-APG-VCF

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (Sixth Request)
14   CHRISTOPHER CANTON,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jamie Leigh Mickelson, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
20   Defender, and Andrew Wong, Assistant Federal Public Defender, counsel for Christopher
21   Canton, that the Revocation Hearing currently scheduled on June 23, 2020 at 9:00 am, be
22   vacated and continued to a date and time convenient to the Court, but no sooner than fourteen
23   (14) days.
24          This Stipulation is entered into for the following reasons:
25          1.     The parties have reached a resolution on the pending revocation.
26
        Case 2:12-cr-00276-APG-VCF Document 115 Filed 06/17/20 Page 2 of 3




 1          2.     Defense counsel needs additional time to gather mitigation and prepare for
 2   sentencing.
 3          3.     The defendant is out of custody and agrees with the need for the continuance.
 4          4.     The parties agree to the continuance.
 5          5.     The parties request a date the week of July 6, 2020, if the Court is available.
 6          This is the sixth request for a continuance of the revocation hearing.
 7          DATED this 17th day of June, 2020.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11       /s/ Andrew Wong                                 /s/ Jamie L. Mickelson
      By_____________________________                 By_____________________________
12    ANDREW WONG                                     JAMIE L. MICKELSON
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:12-cr-00276-APG-VCF Document 115 Filed 06/17/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:12-cr-276-APG-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     CHRISTOPHER CANTON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Tuesday, June 23, 2020 at 9:00 a.m., be vacated and continued to July 7, 2020 at the

12   hour of 9:30 a.m. in Courtroom 6C; or to a time and date convenient to the court.

13          DATED this 17th day of June, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
